Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuho JP2002-54216. In regard to claims 1 and 9: Shuho discloses; A toilet device (or toilet seat unit as called for in claim 9) (as shown in the figures) configured to be capable of performing toilet seat reverse face washing (as disclosed in paragraph 6 of the submitted Espacenet translation), in which a cleaning liquid is supplied onto a reverse face of a toilet seat and the reverse face is washed, wherein
when the toilet seat is placed in a non-closed state, the toilet seat reverse face washing is not performed (as disclosed in paragraph 15 of the submitted Espacenet translation, the device of Shuho includes an interlocking portion which will only permit washing the reverse side of the toilet seat when the toilet seat is closed which is a reverse way of stating that if the toilet seat is open, or in a non-closed state as claimed, the washing is not performed as claimed because the interlocking device of Shuho will only wash the reverse side if the toilet seat is closed, and thereby is preventing the washing when the seat is open or in a non-closed state as claimed).

Regarding claims 10-12 and 14, Shuho discloses in paragraph 14 of the submitted Espacenet translation a ring shaped seal member 100 that is sandwiched between the upper surface of the toilet body 101 and the toilet seat 92 as shown in figure 6 when the toilet seat is placed in the closed state; with the motor 75 being a pressing mechanism that presses the toilet seat onto the toilet body as claimed.
Claims 1, 2, 9-11 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kemp 2008/0301867. In regard to claims 1 and 9: Kemp discloses; A toilet device (or toilet seat unit as called for in claim 9) (as shown in the figures) configured to be capable of performing toilet seat reverse face washing (as disclosed in paragraph 8), in which a cleaning liquid is supplied onto a reverse face of a toilet seat and the reverse face is washed, wherein
when the toilet seat is placed in a non-closed state, the toilet seat reverse face washing is not performed (as disclosed in paragraph 6 the device of Kemp is only activated when washing chamber 2 is closed by the toilet seat 1 covering it’s open top as seen in figure 6 which will only permit washing the 
Regarding claim 2, Kemp discloses a mechanical control unit in paragraph 9 for performing the claimed functions disclosed in paragraph 6. 
Regarding claims 10, 11, 14, 17 and 18, Kemp discloses a ring shaped seal member 2 that is sandwiched between the upper surface of the toilet body (the toilet rim or toilet as labeled in figure 6) and the toilet seat 1 as shown in figure 6 when the toilet seat is placed in the closed state with seal 2 including o-ring seals as are the black circles at the top of 2 and in contact with toilet seat 1. 
Regarding claims 16 and 19-21, Kemp discloses a drying device 7 which supplies hot air to the chamber in 2 as disclosed in paragraph 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shuho JP2002-54216 in view of Kentaro et al. JP2008-240374. Shuho discloses; A toilet device configured to be capable of performing toilet seat reverse face washing substantially as claimed but does not disclose a human detecting sensor that detects a user on the toilet seat. However, Kentaro teaches another device configured to be capable of performing toilet seat liquid sterilizing having a human detecting sensor 13 that detects a user on the toilet seat for the purpose of preventing the use of the dispenser when a user is seated on the toilet seat. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to toilet seat washer of Shuho with a human .
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shuho JP2002-54216 in view of White 2012/0180208. Shuho discloses; A toilet device configured to be capable of performing toilet seat reverse face washing substantially as claimed but does not disclose a lock mechanism. However, White teaches another device configured to be capable of performing toilet flushing or washing having a lock mechanism 38, 42, 44 for the purpose of preventing the use of the toilet while it is being washed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to toilet seat washer of Shuho with a lock mechanism as, for example, taught by White in order to prevent the use of the toilet while it is being washed.
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shuho JP2002-54216 in view of Kunio JP 5-261029. Shuho discloses; A toilet device configured to be capable of performing toilet seat reverse face washing substantially as claimed but does not disclose a drying device. However, Kunio teaches another toilet device which is subject to becoming wet as disclosed in the Overview having a hot air drying device 5-9 for the purpose of drying the toilet when it becomes wet. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to toilet seat washer of Shuho with a dryer as, for example, taught by Kunio in order to dry the toilet for the user.
Regarding claims 17 and 18, Shuho discloses in paragraph 14 of the submitted Espacenet translation a ring shaped seal member 100 that is sandwiched between the upper surface of the toilet body 101 and the toilet seat 92 as shown in figure 6 when the toilet seat is placed in the closed state; with the motor 75 being a pressing mechanism that presses the toilet seat onto the toilet body as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tumura et al., Hall et al., Dobrinsky et al., Glew and Pellati teach other toilet seat washing devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754